Bradley v New Penn Fin., LLC (2021 NY Slip Op 07489)





Bradley v New Penn Fin., LLC


2021 NY Slip Op 07489


Decided on December 23, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2021

PRESENT: SMITH, J.P., CARNI, LINDLEY, TROUTMAN, AND BANNISTER, JJ. (Filed Dec. 23, 2021.) 


MOTION NO. (401/21) CA 20-01249.

[*1]RONALD BRADLEY, ALSO KNOWN AS RON BRADLEY, PLAINTIFF-RESPONDENT, 
vNEW PENN FINANCIAL, LLC, DOING BUSINESS AS SHELLPOINT MORTGAGE SERVICING, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for leave to appeal to the Court of Appeals denied.